Exhibit 10.6

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”), dated as of                     ,
2012, is made by and between Infinity Resources Holdings Corp., a Nevada
corporation (the “Company”), and the undersigned who is either a director, an
officer, a director and officer, or a key employee of the Company (the
“Indemnitee”) with this Agreement to be deemed effective as of the date that the
Indemnitee first became director, officer, or key employee of the Company.

RECITALS

A. The Company is aware that competent and experienced persons are reluctant to
serve as directors or officers of corporations unless they are protected by
comprehensive liability insurance and indemnification, due to the exposure to
litigation costs and risks resulting from their service to such corporations,
and due to the fact that the exposure frequently bears no reasonable
relationship to the compensation of such directors and officers;

B. The Board of Directors of the Company (the “Board”) has concluded that, to
retain and attract talented and experienced individuals to serve as officers and
directors of the Company, it is necessary for the Company contractually to
indemnify officers and directors and to assume for itself maximum liability for
expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company;

C. Section 7502 of the Nevada General Corporation Law, under which the Company
is organized (“Section 145”), empowers the Company to indemnify by agreement its
present and former officers, directors, employees, and agents and persons who
serve, at the request of the Company, as directors, officers, employees, or
agents of other corporations, partnerships, joint ventures, trusts, or other
enterprises and expressly provides that the indemnification provided by
Section 7502 is not exclusive; and

D. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for claims
for damages arising out of or related to such services to the Company.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions

1.1 Agent. For the purposes of this Agreement, “agent” of the Company means any
person who is or was a director or officer of the Company or a subsidiary of the
Company; or is or was serving at the request of the Company or a subsidiary of
the Company as a director, officer, employee, or agent of another foreign or
domestic corporation, partnership, joint venture, trust, or other enterprise or
an affiliate of the Company. The term “enterprise” includes any employee benefit
plan of the Company, its subsidiaries, affiliates, and predecessor corporations.



--------------------------------------------------------------------------------

1.2 Company. For purposes of this Agreement, the “Company” includes, in addition
to the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger that,, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, shall stand in the same position under
this Agreement with respect to the resulting or surviving corporation as such
person would have with respect to such constituent corporation if its separate
existence had continued.

1.3 Expenses. For the purposes of this Agreement, “expenses” includes all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, Section 7502 or otherwise; provided, however, that
expenses shall not include any judgments, fines, ERISA excise taxes or penalties
or amounts paid in settlement of a proceeding.

1.4 Fines. For purposes of this Agreement, references to “fines” includes any
excise taxes assessed on a person with respect to any employee benefit plan.

1.5 Liabilities. For purposes of this Agreement, “liabilities” means judgments,
fines, ERISA execute taxes or penalties, and amounts paid in settlement in
connection with a proceeding.

1.6 Other Enterprises. For purposes of this Agreement, “other enterprises”
includes employee benefit plans.

1.7 Proceeding. For the purposes of this Agreement, “proceeding” means any
threatened, pending, or completed action, suit, or other proceeding, whether
civil, criminal, administrative, or investigative.

1.8 Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more of its
subsidiaries, or by one or more of the Company’s subsidiaries.

1.9 Serving at the Request of the Company. For purposes of this Agreement,
“serving at the request of the Company” includes any service as a director,
officer, employee, or agent of the Company that imposes duties on, or involves
services by, such director, officer, employee, or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner such person reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

2



--------------------------------------------------------------------------------

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of the Company, faithfully and to the best of his ability, so
long as he is duly appointed or elected and qualified in accordance with the
applicable provisions of the charter documents of the Company or any subsidiary
of the Company; provided, however, that the Indemnitee may at any time and for
any reason resign from such position (subject to any contractual obligation that
the Indemnitee may have assumed apart from this Agreement), and the Company and
any subsidiary shall have no obligation under this Agreement to continue the
Indemnitee in any such position.

3. Directors’ and Officers’ Insurance. The Company shall, to the extent that the
Board determines it to be economically reasonable, maintain a policy of
directors’ and officers’ liability insurance (“D&O Insurance”), on such terms
and conditions as may be approved by the Board.

4. Mandatory Indemnification. Subject to Section 9 below, the Company shall
indemnify the Indemnitee:

4.1 Third-Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding (except an action by or in
the right of the Company) by reason of the fact that the Indemnitee is or was
the agent of the Company, or by reason of anything done or not done by the
Indemnitee in any such capacity, against any and all expenses and liabilities of
any type whatsoever incurred by the Indemnitee in connection with such
proceeding if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful, unless either
the Indemnitee’s act or failure to act constituted a breach of the Indemnitee’s
fiduciary duties as a director or officer or the Indemnitee’s breach of those
duties involved intentional misconduct, fraud, or a knowing violation of law;
and

4.2 Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was an agent of the Company, or by reason of anything done or
not done by the Indemnitee in any such capacity, against any and all expenses
and liabilities incurred by the Indemnitee in connection with such proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company, unless
either the Indemnitee’s act or failure to act constituted a breach of the
Indemnitee’s fiduciary duties as a director or officer or the Indemnitee’s
breach of those duties involved intentional misconduct, fraud, or a knowing
violation of law; except that no indemnification under this subsection shall be
made in respect of any claim, issue, or matter as to which the Indemnitee shall
have been adjudged by a court of competent jurisdiction, after the exhaustion of
all appeals thereform, to be liable to the Company or for amounts paid in
settlement to the Company, unless and only to the extent that the court in which
such proceeding was brought or another court of competent jurisdiction
determines upon application that, in view of all the circumstances of the case,
the Indemnitee is fairly and reasonable entitled to indemnity for such expenses
as the court deems proper; and

 

3



--------------------------------------------------------------------------------

4.3 Exception for Amounts Covered by Insurance. Notwithstanding the foregoing,
the Company shall not be obligated to indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement) to the
extent such have been paid to the Indemnitee by D&O Insurance.

5. Partial Indemnification and Contribution.

5.1 Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever incurred by the Indemnitee in
connection with a proceeding but is not entitled, however, to indemnification
for all of the total amount thereof, then the Company shall nevertheless
indemnify the Indemnitee for such total amount except as to the portion thereof
to which the Indemnitee is not entitled to indemnification.

5.2 Contribution. If the Indemnitee is not entitled to the indemnification
provided in Section 4 for any reason other than the statutory limitations set
forth in the Nevada General Corporation Law, then in respect of proceeding in
which the Company is jointly liable with the Indemnitee (or would be if joined
in such proceeding), the Company shall contribute to the amount of expenses and
liabilities paid or payable by the Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and the Indemnitee on the other hand from the transaction from which
such proceeding arose and (ii) the relative fault of the Company on the one hand
and of the Indemnitee on the other hand in connection with the events that
resulted in such expenses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
Indemnitee on the other hand shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent the circumstances resulting in such expenses,
judgments, fines, or settlement amounts. The Company agrees that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation or any other method of allocation which does not take
account of the foregoing equitable considerations.

6. Mandatory Advancement of Expenses.

6.1 Advancement. Subject to Section 9 below, the Company shall advance all
expenses incurred by the Indemnitee in connection with any proceeding to which
the Indemnitee is a party or is threatened to be made a party by reason of the
fact that the Indemnitee is or was an agent of the Company or by reason of
anything done or not done by the Indemnitee in any such capacity. The Indemnitee
hereby undertakes to promptly repay such amounts advanced only if, and to the
extent that, it shall ultimately by determined that the Indemnitee is not
entitled to be indemnified by the Company under the provisions of this
Agreement, the Certificate of Incorporation or Bylaws of the Company, the Nevada
General Corporation Law, or otherwise. The advances to be made hereunder shall
be paid by the Company to the Indemnitee within thirty (30) days following
delivery of a written request therefor by the Indemnitee to the Company.

 

4



--------------------------------------------------------------------------------

6.2 Exception. Notwithstanding the foregoing provisions of this Section 6, the
Company shall not be obligated to advance any expenses to the Indemnitee arising
from a lawsuit filed directly by the Company against the Indemnitee if an
absolute majority of the members of the Board reasonably determines in good
faith, within thirty (30) days of the Indemnitee’s request to be advanced
expenses, that the facts known to them at the time such determination is made
demonstrate clearly and convincingly that the Indemnitee acted in bad faith. If
such a determination is made, the Indemnitee may have such decision reviewed in
the manner set forth in Section 8.5 hereof, with all references therein to
“indemnification” being deemed to refer to “advancement of expenses,” and the
burden of proof shall be on the Company to demonstrate clearly and convincingly
that, based on the facts known at the time, the Indemnitee acted in bad faith.
The Company may not avail itself of this Section 6.2 as to a given lawsuit if,
at any time after the occurrence of the activities or omissions that are the
primary focus of the lawsuit, the Company has undergone a change in control. For
this purpose, a change in control shall mean a given person of group of
affiliated persons or groups increasing their beneficial ownership interest in
the Company by at least twenty (20) percentage points without advance Board
approval.

7. Notice and Other Indemnification Procedures.

7.1 Notification. Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any proceeding, the Indemnitee
shall, if the Indemnitee believes that indemnification with respect thereto may
be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof.

7.2 Insurance. If, at the time of the receipt of a notice of the commencement of
a proceeding pursuant to Section 7.1 hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such D&O Insurance policies.

7.3 Defense. In the event the Company shall be obligated to advance the expenses
for any proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that (a) the
Indemnitee shall have the right to employ the Indemnitee’s own counsel in any
such proceeding at the Indemnitee’s expense; (b) the Indemnitee shall have the
right to employ the Indemnitee’s own counsel in connection with any such
proceeding, at the expense of the Company, if such counsel serves in a review,
observer, advice, and counseling capacity and does not otherwise materially
control or participate in the defense of such proceeding; and (c) if (i) the
employment of counsel by the Indemnitee has been previously authorized by the
Company, (ii) the Indemnitee shall have reasonably concluded that there may be
conflict of interest between the Company and the Indemnitee in the conduct of
any such defense, or (iii) the Company shall not, in fact, have employed counsel
to assume the defense of such proceeding, then the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company.

 

5



--------------------------------------------------------------------------------

8. Determination of Right to Indemnification.

8.1 Success on Merits. To the extent the Indemnitee has been successful on the
merits or otherwise in defense of any proceeding referred to in Section 4.1 or
4.2 of this Agreement or in the defense of any claim, issue, or matter described
therein, the Company shall indemnify the Indemnitee against expenses actually
and reasonably incurred by the Indemnitee in connection with the investigation,
defense, or appeal of such proceeding, or such claim, issue, or matter, as the
case may be.

8.2 Proof by Company. In the event that Section 8.1 is inapplicable, or does not
apply to the entire proceeding, the Company shall nonetheless indemnify the
Indemnitee unless the Company shall prove by clear and convincing evidence to a
forum listed in Section 8.3 below that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.

8.3 Termination of Proceeding. The termination of any proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere its equivalent,
does not, of itself, create a presumption that a person (a) did not act in good
faith and in a manner the person reasonably believed to be in or not opposed to
the best interests of the Company, (b) with respect to any criminal action or
proceeding, that the person had reasonable cause to believe that the person’s
conduct was unlawful, or (c) the person’s act or failure to act constituted a
breach of the person’s fiduciary duties as a director or officer or the person’s
breach of those duties involved intentional misconduct, fraud, or a knowing
violation of law.

8.4 Applicable Forums. The Indemnitee shall be entitled to select the forum in
which the validity of the Company’s claim under Section 8.2 hereof that the
Indemnitee is not entitled to indemnification will be heard from among the
following, except that the Indemnitee can select a forum consisting of the
stockholders of the Company only with the approval of the Company and, if the
Indemnitee is a director or officer at the time of such determination, the
determination shall be made in accordance with (a), (b), (c) or (d) below at the
election of the Company:

(a) A majority vote of the directors who are not parties to the proceeding for
which indemnification is being sought even though less than a quorum;

(b) By a committee of directors who are not parties to the proceeding for which
indemnification is being sought designated by a majority vote of such directors,
even though less than a quorum;

(c) If there are no directors who are not parties to the proceeding for which
indemnification is sought, or if such directors so direct, by independent legal
counsel in a written opinion;

 

6



--------------------------------------------------------------------------------

(d) The stockholders of the Company;

(e) A panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected; or

(f) A court having jurisdiction of subject matter and the parties.

8.5 Submission. As soon as practicable, and in no event later than thirty
(30) days after the forum has been selected pursuant to Section 8.4 above, the
Company shall, at its own expense, submit to the selected forum its claim that
the Indemnitee is not entitled to indemnification, and the Company shall act in
the utmost good faith to assure the Indemnitee a complete opportunity to defend
against such claim.

8.6 Appeals. If the forum selected in accordance with Section 8.4 hereof is not
a court, then after the final decision of such forum is rendered, the Company or
the Indemnitee shall have the right to apply to a court of Nevada, the court in
which the proceeding giving rise to the Indemnitee’s claim for indemnification
is or was pending, or any other court of competent jurisdiction, for the purpose
of appealing the decision of such forum, provided that such right is executed
within sixty (60) days after the final decision of such forum is rendered. If
the forum selected in accordance with Section 8.4 hereof is a court, then the
rights of the Company or the Indemnitee to appeal any decision of such court
shall be governed by the applicable laws and rules governing appeals of the
decision of such court.

8.7 Expenses for Interpretation. Notwithstanding any other provision in this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all expenses incurred by the Indemnitee in connection with any hearing or
proceeding under this Section 8 involving the Indemnitee and against all
expenses incurred by the Indemnitee in connection with any other proceeding
between the Company and the Indemnitee involving the interpretation or
enforcement of the rights of the Indemnitee under this Agreement unless a court
of competent jurisdiction finds that each of the material claims and/or defenses
of the Indemnitee in any such proceeding was frivolous or not made in good
faith.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement in the
following circumstances:

9.1 Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of expenses arising under
this Agreement, the charter documents of the Company or any subsidiary or any
statute or law or otherwise, but such indemnification or advancement of expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or

 

7



--------------------------------------------------------------------------------

9.2 Unauthorized Settlements. To indemnify the Indemnitee hereunder for any
amounts paid in settlement of a proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld; or

9.3 Securities Law Actions. To indemnify the Indemnitee on account of any suit
in which judgment is rendered against the Indemnitee for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state,
or local statutory law; or

9.4 Unlawful Indemnification. To indemnify the Indemnitee if a final decision by
a court having jurisdiction in the mater shall determine that such
indemnification is not lawful. In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.

10. Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights that the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
the Indemnitee’s official capacity and to action in another capacity while
occupying the Indemnitee’s position as an agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an agent of the Company and shall inure to the benefit of the heirs,
executors, and administrators of the Indemnitee.

11. General Provisions.

11.1 Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.

11.2 Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever,
then:(a) the validity, legality, and enforceability of the remaining provisions
of this Agreement (including, without limitation, all portions of any paragraphs
of this Agreement containing any such provision held to be invalid, illegal, or
unenforceable that are not themselves invalid, illegal, or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable, that are not themselves invalid,
illegal, or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 11.1 hereof.

 

8



--------------------------------------------------------------------------------

11.3 Modification and Waiver. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.

11.4 Subrogation. In the event of full payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary or desirable to secure such rights and to
enable the Company effectively to bring suit to enforce such rights.

11.5 Counterparts. This Agreement may be executed in one or more counterparts,
which shall together constitute one agreement.

11.6 Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this section shall, unless otherwise provided when authorized or ratified,
continue as to a person who has ceased to be a director, officer, employee or
agent and shall inure to the benefit of the heirs, executors and administrators
of such a person.

11.7 Notice. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed duly given; (a) if delivered
by hand and receipted for by the party addressee; or (b) if mailed by certified
or registered mail, with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement or as subsequently modified by written notice.

11.8 Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the state of Nevada, as applied to contracts
between Nevada residents entered into and to be performed entirely within Nevada
.

11.9 Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the state of Nevada for
all purposes in connection with any action or proceeding which arises out of or
relates to this Agreement.

11.10 Attorneys’ Fees. In the event Indemnitee is required to bring any action
to enforce rights under this Agreement (including, without limitation, the
expenses of any proceeding described in Section 3), the Indemnitee shall be
entitled to all reasonable fees and expenses in bringing and pursuing such
action, unless a court of competent jurisdiction finds each of the material
claims of the Indemnitee in any such action was frivolous and not made in good
faith.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.

 

COMPANY:

INFINITY RESOURCES HOLDINGS CORP.,

a Nevada corporation

By:

 

 

Name:

 

 

Title:

 

 

INDEMNITEE:

By:

 

 

Name:  

 

 

Title:

 

 

 

10